DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 05/13/2022, said application claims a priority date of 03/12/2019.  
Claims 1-20 are pending in the case.  
Claims 1, 9 and 16 are independent claims.

	Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “fornt size” wherein “font size” was apparently intended.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,732,789 B1 (hereinafter Pat. 789) in view of Nolan et al. (US 2017/0293951 A1, published 10/12/2017, hereinafter “Nolan”).

Independent Claim 1:
	All of the limitations of claim 1 of the instant application are taught by claims 1 and 4-6 of Pat. 789, except for “adding the input to a machine learning data set; and training the machine learning model with the machine learning data set.” 
	However Nolan teaches a method comprising adding the input to a machine learning data set; and training the machine learning model with the machine learning data set (Nolan: Fig. 6, ¶ [0116]-[0117]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the instant application to comprise adding the input to a machine learning data set; and training the machine learning model with the machine learning data set, as taught by Pat. 789.
	One would have been motivated to make such a combination in order to provide an improved machine learning model by providing an effective means for correcting errors produced by the machine learning model (Nolan: Fig. 6, ¶ [0116]-[0117]).

Claim 2:
	The rejection of claim 1 is incorporated.  The limitations of claim 2 is taught by claim 2 of Pat. 789.

Claim 3:
	The rejection of claim 1 is incorporated.  The limitations of claim 3 is taught by claim 3 of Pat. 789.

Claim 4:
	The rejection of claim 1 is incorporated.  The limitations of claim 4 is taught by claim 1 of Pat. 789.

Claim 5:
	The rejection of claim 1 is incorporated.  The limitations of claim 5 is taught by claim 1 of Pat. 789.

Claim 6:
	The rejection of claim 1 is incorporated.  The limitations of claim 6 is taught by claim 1 of Pat. 789.

Claim 7:
	The rejection of claim 1 is incorporated.  The limitations of claim 7 is taught by claim 6 of Pat. 789.

Claim 8:
	The rejection of claim 1 is incorporated.  The limitations of claim 8 is taught by claim 8 of Pat. 789.

Independent Claim 16:
	All of the limitations of claim 16 of the instant application are taught by claims 16 and 20 of Pat. 789, except for “a user interface display module operating on the computer.” 
	However Nolan teaches a system comprising a user interface display module operating on the computer (Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163], [0166].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the instant application to comprise a user interface display module operating on the computer, as taught by Pat. 789.
	One would have been motivated to make such a combination in order to save resources on the user’s personal device by processing the application on the server device (Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163], [0166].).

Claim 17:
	The rejection of claim 16 is incorporated.  The limitations of claim 17 is taught by claim 16 of Pat. 789.

Claim 18:
	The rejection of claim 16 is incorporated.  The limitations of claim 18 is taught by claim 16 of Pat. 789.

Claim 19:
	The rejection of claim 16 is incorporated.  The limitations of claim 19 is taught by claim 16 of Pat. 789.

Claim 20:
	The rejection of claim 16 is incorporated.  The limitations of claim 20 is taught by claim 19 of Pat. 789.

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,732,789 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9-15 of the instant application is merely a broader version of claims 9-15 of the cited patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7, 9, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2017/0293951 A1, published 10/12/2017, hereinafter “Nolan”) in view of Amrit et al. (“Identifying child abuse through text mining and machine learning”, available 07/05/2017, hereinafter “Amrit”), further in view of Dennett et al. (US 2017/0278132 A1, published 09/28/2017, hereinafter “Dennett”) and further in view of Barday et al. (US 2018/0351999 A1, published 12/06/2018, hereinafter “Barday”).

Note: Applicant cited Amrit in the IDS filed on 05/13/2022 and a copy of Amrit was filed therewith.  

Independent Claim 1:
	Nolan discloses a method comprising:
processing a textual description through a machine learning model to derive the machine learning confidence score (Nolan: abstract, ¶ [0116]-[0117]), 
wherein the machine learning model converts the textual description into word stems that are used by the machine learning model to calculate the machine learning confidence score (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  Examiner considers lemmatization to be equivalent to stemming.),
display an indication on the display screen to graphically indicate the machine learning confidence score (The scoring data is output to the monitor, Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].)
accepting input from a user correcting the machine learning said input used to teach the machine learning model (The scoring data is output to the repository interface 203, Nolan: Fig. 6, ¶ [0116].  The data in repository interface 203 is curated by expert users 208 who filter data (user input) to be fed into the training database 205, Nolan: fig. 6, ¶ [0117].);
adding the input to a machine learning data set (Nolan: Fig. 6, ¶ [0116]-[0117]); and
training the machine learning data model with the machine learning data set (Nolan: Fig. 6, ¶ [0116]-[0117]).
Nolan does not appear to expressly teach a method comprising:
then searching the textual description for word stems that comprised a highest impact in the machine learning confidence score, adding formatting instructions to at least one word associated with the word stems that comprised the highest impact on the machine learning confidence score;
displaying on a display screen the textual description with the formatting instructions to indicate reasoning used by the machine learning model in the determination of the machine learning confidence score; 
wherein the indication is a variable icon that displays a different number of items depending upon a magnitude of the machine learning confidence score;
wherein the input from the user correcting the machine learning is an input correcting the machine learning confidence score.
However, Amrit teaches a method comprising:
then searching the textual description for word stems that comprised a highest impact in the machine learning confidence score, adding formatting instructions to at least one word associated with the word stems that comprised the highest impact on the machine learning confidence score (Word stemming is used in the machine learning process, Amrit: page 402 abstract, pages 405-408 sections 4.4-4.9.  Using the LIME software, the words that had the highest impact on the confidence score is highlighted with different colors and color intensities, Amrit: Fig. C8, page 417 Appendix C.  The highlighted words would correspond to word stems.);
displaying on a display screen the textual description with the formatting instructions to indicate reasoning used by the machine learning model in the determination of the machine learning confidence score (Amrit: Fig. C8, page 417 Appendix C.);
wherein the indication is a variable icon that varies depending upon a magnitude of the machine learning confidence score (Amrit teaches that the predicted risk is visualized by the bar illustrated in Fig. C8 (“Fig. C8 shows an example visual output for a single child’s file.  From left to right the prediction for this instance is first shown: in this case, the model assigns a risk of suspected abuse (ZSL) of 34% to this child”, Amrit: Appendix C). 

    PNG
    media_image1.png
    99
    247
    media_image1.png
    Greyscale

Fig. C8 of Amrit (zoomed and cropped into the top left portion).

Amrit further teaches that a contribution of a feature can be removed from the score of the predicted risk (“Next, the top 20 features influencing the predicted risk are listed, with the direction of influence.  We can interpret this as the contribution of the features to the outcome.  So, if this particular feature is removed, its contribution to the score, e.g. towards ZSL, should also be removed.”, Amrit: Appendix C) Since the bar visualization is the only representation of the score, it is logical to conclude that when the score is modified by the removal of the feature, that the bar visualization is the thing that is being modified.  Otherwise, if the bar visualization does not vary, the bar would be indicating an inaccurate score which would be pointless and illogical.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nolan to comprise:
then searching the textual description for word stems that comprised a highest impact in the confidence score, adding formatting instructions to at least one word associated with the word stems that comprised the highest impact on the confidence score;
displaying on a display screen the textual description with the formatting instructions to indicate reasoning used by the machine learning model in the determination of the machine learning confidence score, as taught by Amrit.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a better understanding on the black box that is the text-based classifier (Amrit: Fig. C8, page 417 Appendix C.).
Nolan in view of Amrit does not appear to expressly teach a method wherein: 
the varying comprises displaying a different number of items;
the input from the user correcting the machine learning is an input correcting the machine learning confidence score.
However, Dennett teaches a method wherein the varying comprises displaying a different number of items (The magnitude of the score can be represented by a dim light bulb 760a or a bright light bulb 760c (variable icon), Dennett: Fig. 7, ¶ [0118].  As illustrated in Fig. 7, the dim light bulb 760a comprises a first number of rays (items) and the bright light bulb 760c comprises a second number of rays (items).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nola in view of Amrit the varying comprises displaying a different number of items, as taught by Dennett.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the generated score (Dennett: Fig. 7, ¶ [0118].).
Nolan in view of Amrit and further in view of Dennett does not appear to expressly teach a method wherein the input from the user correcting the machine learning is an input correcting the machine learning confidence score.
However, Barday teaches a method wherein the input from the user correcting the machine learning is an input correcting the machine learning confidence score (Barday: ¶ [0004].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nolan in view of Amrit wherein the input from the user correcting the machine learning is an input correcting the machine learning confidence score, as taught by Barday.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for correcting the machine learning (Barday: ¶ [0004].).

Claim 2:
The rejection of claim 1 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday teaches a method wherein the textual description is from a legal invoice (Nolan: ¶ [0048].).

Claim 3:
	The rejection of claim 1 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday teaches a method wherein the textual description is from an expert witness invoice (Nolan: ¶ [0050], [0103].).

Claim 7:
	The rejection of claim 1 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday further teaches a method wherein variable icon displays three rays off of the lightbulb icon based on one range of the machine learning confidence score, and one ray off of the lightbulb icon based on a second range of the machine learning confidence score (The dim/bright lightbulb can be displayed based on a range of the score, Dennett: Fig. 7, ¶ [0110], [0111], [0118].  The score can be a machine learning confidence score, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]; Amrit: Fig. C8, page 417 Appendix C.  The dim lightbulb includes at least one ray coming off the lightbulb and the bright lightbulb comprises at least 3 rays coming off the lightbulb, Dennett: Fig. 7, ¶ [0118].  Although the claims do not explicitly require that there only be one ray displayed for the first range or only three rays displayed in the second range, such a limitation would have been obvious in view of Dennett.  In paragraph [0119] of Dennett, it is taught that more categories can be indicated by the icon.  Accordingly, there would be additional dimness levels for the lightbulb which would correspond to a different number of rays.  It would have been obvious to one of ordinary skill in the art to utilize 1 or 3 rays with the lightbulb icon in order to represent more granular dimness levels.).

Independent Claim 9:
	Nolan discloses an apparatus comprising:
a display screen (Nolan: Fig. 6, ¶ [0116].); 
a computer electrically connected to the display screen (Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a large capacity data storage facility with a machine learning training data set (Nolan: Figs. 6 and 12, ¶ [0116], [0160]-[0163].); 
a user interface display module operating on the computer and displaying an indication of the confidence score on the display screen (The scoring data is output to the monitor, Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a natural language processing module operating on the computer and interfacing with the user interface display module to convert a textual description into a table of word stems (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  Examiner considers lemmatization to be equivalent to stemming.  Examiner takes Official Notice that it is well known, routine and conventional to utilize a table to store data such as the root of words (lemmatized words/word stems).  One would have been motivated to use the table in order to provide an effective data structure for storing and retrieving the corresponding data (root words).); 
a machine learning module operating on the computer and interfacing with the natural language processing module to convert the table of word stems into a machine learning confidence score using a machine learning model built using the machine learning training data set (The pre-processed invoice (that produces the lemmatized words) are sent to the machine learning model 215 for scoring, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  The model is trained using the training database, Nolan: ¶ [0116].); 
a user interface input module operating on the computer to accept user input and to add the user input to the machine learning training data set (The scoring data is output to the repository interface 203, Nolan: Fig. 6, ¶ [0116].  The data in repository interface 203 is curated by expert users 208 who filter data to be fed into the training database 205, Nolan: fig. 6, ¶ [0117].).
Nolan does not appear to expressly teach an apparatus comprising:
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the table of stems to format at least one word in the textual description that impacted the confidence score;  
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that graphically displays a different number of items depending on a magnitude of the machine learning confidence score;
wherein the user interface input module interfaces with the scan back module to display the textual description with the formatting instructions;
wherein the user input is regarding the confidence score.
However, Amrit teaches an apparatus comprising:
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the table of stems to format at least one word in the textual description that impacted the confidence score (Word stemming is used in the machine learning process, Amrit: page 402 abstract, pages 405-408 sections 4.4-4.9.  Using the LIME software, the features/words that had the highest impact on the confidence score is displayed in a list with two columns (table) of features/words highlighted with different colors and color intensities, the list is used to highlight the features in the text, Amrit: Fig. C8, page 417 Appendix C.  The features/words would comprise the word stems.); and
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that varies depending on a magnitude of the machine learning confidence score (Amrit teaches that the predicted risk is visualized by the bar illustrated in Fig. C8 (“Fig. C8 shows an example visual output for a single child’s file.  From left to right the prediction for this instance is first shown: in this case, the model assigns a risk of suspected abuse (ZSL) of 34% to this child”, Amrit: Appendix C). 

    PNG
    media_image1.png
    99
    247
    media_image1.png
    Greyscale

Fig. C8 of Amrit (zoomed and cropped into the top left portion).

Amrit further teaches that a contribution of a feature can be removed from the score of the predicted risk (“Next, the top 20 features influencing the predicted risk are listed, with the direction of influence.  We can interpret this as the contribution of the features to the outcome.  So, if this particular feature is removed, its contribution to the score, e.g. towards ZSL, should also be removed.”, Amrit: Appendix C) Since the bar visualization is the only representation of the score, it is logical to conclude that when the score is modified by the removal of the feature, that the bar visualization is the thing that is being modified.  Otherwise, if the bar visualization does not vary, the bar would be indicating an inaccurate score which would be pointless and illogical.).
wherein the user interface input module interfaces with the scan back module to display the textual description with the formatting instructions (Amrit: Fig. C8, page 417 Appendix C.); 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nolan to comprise:
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the table of stems to format at least one word in the textual description that impacted the confidence score;  and
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that varies depending on a magnitude of the machine learning confidence score;
wherein the user interface input module interfaces with the scan back module to display the textual description with the formatting instructions, as taught by Amrit.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a better understanding on the black box that is the text-based classifier (Amrit: Fig. C8, page 417 Appendix C.).
Nolan in view of Amrit does not appear to expressly teach an apparatus wherein:
the varying comprises graphically displaying a different number of items
the user input is regarding the confidence score.
However, Dennett teaches an apparatus wherein the varying comprises graphically displaying a different number of items (The magnitude of the score can be represented by a dim light bulb 760a or a bright light bulb 760c (variable icon), Dennett: Fig. 7, ¶ [0118].  As illustrated in Fig. 7, the dim light bulb 760a comprises a first number of rays (items) and the bright light bulb 760c comprises a second number of rays (items).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nola in view of Amrit the varying comprises graphically displaying a different number of items, as taught by Dennett.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the generated score (Dennett: Fig. 7, ¶ [0118].).
Nolan in view of Amrit and further in view of Dennett does not appear to expressly teach a method wherein the input from the user correcting the machine learning is an input correcting the machine learning confidence score.
 However, Barday teaches an apparatus wherein the user input is regarding the confidence score (Barday: ¶ [0004].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nolan in view of Amrit wherein the user input is regarding the confidence score, as taught by Barday.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for correcting the machine learning (Barday: ¶ [0004].).

Claim 14:
	The rejection of claim 9 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday further teaches an apparatus wherein variable icon displays three rays off of the lightbulb icon based on one range of the machine learning confidence score, and one ray off of the lightbulb icon based on a second range of the machine learning confidence score (The dim/bright lightbulb can be displayed based on a range of the score, Dennett: Fig. 7, ¶ [0110], [0111], [0118].  The score can be a machine learning confidence score, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]; Amrit: Fig. C8, page 417 Appendix C.  The dim lightbulb includes at least one ray coming off the lightbulb and the bright lightbulb comprises at least 3 rays coming off the lightbulb, Dennett: Fig. 7, ¶ [0118].  Although the claims do not explicitly require that there only be one ray displayed for the first range or only three rays displayed in the second range, such a limitation would have been obvious in view of Dennett.  In paragraph [0119] of Dennett, it is taught that more categories can be indicated by the icon.  Accordingly, there would be additional dimness levels for the lightbulb which would correspond to a different number of rays.  It would have been obvious to one of ordinary skill in the art to utilize 1 or 3 rays with the lightbulb icon in order to represent more granular dimness levels.).

Independent Claim 16:
	Nolan discloses a system comprising:
a display screen on a personal computing device (Nolan: Fig. 6, ¶ [0116].); 
a computer electrically connected to the personal computing device through a network (Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163].); 
a large capacity data storage facility electrically connected to the computer, the large capacity data storage facility containing a machine learning training data set (Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163].); 
a user interface display module operating on the computer and displaying an indication of the machine learning confidence score on the display screen (The scoring data is output to the monitor, Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163].); 
a natural language processing module operating on the computer to convert a textual description into a table of word stems (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 6-8, 11 and 12, abstract, ¶ [0017]-[0019], [0160]-[0163].  Examiner considers lemmatization to be equivalent to stemming.  Examiner takes Official Notice that it is well known, routine and conventional to utilize a table to store data such as the root of words (lemmatized words/word stems).  One would have been motivated to use the table in order to provide an effective data structure for storing and retrieving the corresponding data (root words).); 
a machine learning module operating on the computer and interfacing with the natural language processing module to convert the table of word stems into a machine learning confidence score using a machine learning model built using the machine learning training data set (The pre-processed invoice (that produces the lemmatized words) are sent to the machine learning model 215 for scoring, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  The model is trained using the training database, Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163].); 
a user interface input module operating on the personal computing device to accept user input and to send the user input to computer to add the user input to the machine learning training data set (The scoring data is output to the repository interface 203, Nolan: Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163].  The data in repository interface 203 is curated by expert users 208 who filter data to be fed into the training database 205, Nolan: fig. 6, ¶ [0117].).
Nolan does not appear to expressly teach a system comprising:
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the confidence score and the table of word stems to format at least one word in the textual description that impacted the confidence score;  
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that graphically displays a different number of items depending on a magnitude of the machine learning confidence score;
wherein the user interface input module interfaces with the scan back module through the network to display the textual description with the formatting instructions;
wherein the user input is regarding the confidence score.
However, Amrit teaches a system comprising:
wherein the confidence score is displayed in the form of a variable icon that varies depending on the magnitude of the confidence score (The confidence score is displayed with a bar that reflects the confidence score value, Amrit: Fig. C8, page 417 Appendix C.  It is implied that the bar would change (grow to the right or retract to the left) if the confidence score changes.);
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the confidence score and the table of stems to format at least one word in the textual description that impacted the confidence score (Word stemming is used in the machine learning process, Amrit: page 402 abstract, pages 405-408 sections 4.4-4.9.  Using the LIME software, the features/words that had the highest impact on the confidence score is displayed in a list with two columns (table) of features/words highlighted with different colors and color intensities, the list is used to highlight the features in the text, Amrit: Fig. C8, page 417 Appendix C.  The features/words would comprise the word stems.); and
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that varies depending on a magnitude of the machine learning confidence score (Amrit teaches that the predicted risk is visualized by the bar illustrated in Fig. C8 (“Fig. C8 shows an example visual output for a single child’s file.  From left to right the prediction for this instance is first shown: in this case, the model assigns a risk of suspected abuse (ZSL) of 34% to this child”, Amrit: Appendix C). 

    PNG
    media_image1.png
    99
    247
    media_image1.png
    Greyscale

Fig. C8 of Amrit (zoomed and cropped into the top left portion).

Amrit further teaches that a contribution of a feature can be removed from the score of the predicted risk (“Next, the top 20 features influencing the predicted risk are listed, with the direction of influence.  We can interpret this as the contribution of the features to the outcome.  So, if this particular feature is removed, its contribution to the score, e.g. towards ZSL, should also be removed.”, Amrit: Appendix C) Since the bar visualization is the only representation of the score, it is logical to conclude that when the score is modified by the removal of the feature, that the bar visualization is the thing that is being modified.  Otherwise, if the bar visualization does not vary, the bar would be indicating an inaccurate score which would be pointless and illogical.).
wherein the user interface input module interfaces with the scan back module to display the textual description with the formatting instructions (Amrit: Fig. C8, page 417 Appendix C.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Nolan to comprise:
wherein the confidence score is displayed in the form of a variable icon that varies depending on the magnitude of the confidence score;
a scan back module operating on the computer and interfacing to the machine learning module to insert formatting instructions into the textual description using the confidence score and the table of stems to format at least one word in the textual description that impacted the confidence score; 
wherein the indication of the machine learning confidence score on the display screen is in a form of a variable icon that varies depending on a magnitude of the machine learning confidence score; and
wherein the user interface input module interfaces with the scan back module to display the textual description with the formatting instructions, as taught by Amrit.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a better understanding on the black box that is the text-based classifier (Amrit: Fig. C8, page 417 Appendix C.).
In implementing the scan back module features of Amrit into the invention of Nolan, the scan back module features would be accessed via a network since the machine learning features of Nolan are accessed via a web browser and are provided via a server (Figs. 6, 11 and 12, ¶ [0116], [0160]-[0163], [0166].).  Accordingly, in combination, Nolan in view of Amrit teaches a system wherein the user interface input module interfaces with the scan back module through the network to display the textual description with the formatting instructions.
Nolan in view of Amrit does not appear to expressly teach a system wherein:
the varying comprises graphically displaying a different number of items
the user input is regarding the confidence score.
However, Dennett teaches a system wherein the varying comprises graphically displaying a different number of items (The magnitude of the score can be represented by a dim light bulb 760a or a bright light bulb 760c (variable icon), Dennett: Fig. 7, ¶ [0118].  As illustrated in Fig. 7, the dim light bulb 760a comprises a first number of rays (items) and the bright light bulb 760c comprises a second number of rays (items).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Nola in view of Amrit the varying comprises graphically displaying a different number of items, as taught by Dennett.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the generated score (Dennett: Fig. 7, ¶ [0118].).
Nolan in view of Amrit and further in view of Dennett does not appear to expressly teach a system wherein the user input is regarding the confidence score.
 However, Barday teaches a system wherein the user input is regarding the confidence score (Barday: ¶ [0004].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Nolan in view of Amrit wherein the user input is regarding the confidence score, as taught by Barday.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for correcting the machine learning (Barday: ¶ [0004].).

Claim 20:
	The rejection of claim 16 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday further teaches a system wherein variable icon displays three rays off of the lightbulb icon based on one range of the machine learning confidence score, and one ray off of the lightbulb icon based on a second range of the machine learning confidence score (The dim/bright lightbulb can be displayed based on a range of the score, Dennett: Fig. 7, ¶ [0110], [0111], [0118].  The score can be a machine learning confidence score, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]; Amrit: Fig. C8, page 417 Appendix C.  The dim lightbulb includes at least one ray coming off the lightbulb and the bright lightbulb comprises at least 3 rays coming off the lightbulb, Dennett: Fig. 7, ¶ [0118].  Although the claims do not explicitly require that there only be one ray displayed for the first range or only three rays displayed in the second range, such a limitation would have been obvious in view of Dennett.  In paragraph [0119] of Dennett, it is taught that more categories can be indicated by the icon.  Accordingly, there would be additional dimness levels for the lightbulb which would correspond to a different number of rays.  It would have been obvious to one of ordinary skill in the art to utilize 1 or 3 rays with the lightbulb icon in order to represent more granular dimness levels.).

Claim(s) 5, 6, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Amrit, further in view of Dennett, further in view of Barday and further in view of Cragun et al. (US 2004/0080532 A1, published 08/29/2004, hereinafter “Cragun”).

Claims 5, 12 and 18:
	The rejection of claims 1, 9 and 16 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday further teaches a method, apparatus and medium wherein a visual emphasis instruction is one of the formatting instructions (Amrit: Fig. C8, page 417 Appendix C.).
	Nolan in view of Amrit, further in view of Dennett and further in view of Barday does not appear to expressly teach a method, apparatus and medium wherein the visual emphasis instruction comprises a bold instruction.
	However, Cragun teaches a method, apparatus and medium wherein the visual emphasis instruction comprises a bold instruction (Cragun: ¶ [0063]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method, apparatus and medium of Nolan in view of Amrit, further in view of Dennett and further in view of Barday wherein the visual emphasis instruction comprises a bold instruction, as taught by Cragun.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective means for visually emphasizing textual items according to the user’s preferences (Cragun: ¶ [0063]).

Claims 6, 13 and 19:
	The rejection of claims 1, 9 and 16 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday further teaches a method, apparatus and medium wherein a visual emphasis instruction is one of the formatting instructions (Amrit: Fig. C8, page 417 Appendix C.).
	Nolan in view of Amrit, further in view of Dennett and further in view of Barday does not appear to expressly teach a method, apparatus and medium wherein the visual emphasis instruction comprises an instruction to increase font size.
	However, Cragun teaches a method wherein the visual emphasis instruction comprises a bold instruction (Cragun: ¶ [0046], [0063]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method, apparatus and medium of Nolan in view of Amrit, further in view of Dennett and further in view of Barday wherein the visual emphasis instruction comprises an instruction to increase font size, as taught by Cragun.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective means for visually emphasizing textual items according to the user’s preferences (Cragun: ¶ [0046], [0063]).

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Amrit, further in view of Dennett, further in view of Barday and further in view of Luthra et al. (US 2020/0089887 A1, filed on 10/19/2018, hereinafter “Luthra”).

Claims 8 and 15:
The rejection of claims 1 and 9 are incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday does not appear to expressly teach a method and apparatus wherein the user input modifies the machine learning model in real time.
However, Luthra teaches a method and apparatus wherein the user input modifies the machine learning model in real time (Luthra: ¶ [0059]-[0060], [0064]-[0065], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Nolan in view of Amrit, further in view of Dennett and further in view of Barday, as taught by Luthra.
One would have been motivated to make such a combination in order to provide a more effecting and responsive machine learning model (Luthra: ¶ [0059]-[0060], [0064]-[0065], [0082], [0084].).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Amrit, further in view of Dennett, further in view of Barday and further in view of Yulman et al. (US 2006/0059021 A1, published 03/16/2016, hereinafter “Yulman”).

Claim 10:
	The rejection of claim 1 is incorporated.  Nolan in view of Amrit, further in view of Dennett and further in view of Barday teaches an apparatus wherein the textual description is from an invoice (Nolan: abstract, Fig. 6, ¶ [0116].).
	Nolan in view of Amrit and further in view of does not appear to expressly teach a method wherein the invoice is an independent adjustor invoice.
	However, Yulman teaches an apparatus wherein the invoice is an independent adjustor invoice (Yulman: Fig. 4, ¶ [0004], [0015], [0106].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nolan in view of Amrit, further in view of Dennett and further in view of Barday wherein the invoice is an independent adjustor invoice, as taught by Yulman.
	One would have been motivated to make such a combination in order to leverage the machine learning features for a greater variety of types of invoices (Nolan: abstract, ¶ [0049]-[0111]; Yulman: Fig. 4, ¶ [0004], [0015], [0106].).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175